FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 12, 16, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The claim amendments have overcome the previous 35 USC 112 rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-9, 11-15, 17-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto U.S. Patent Application Publication 2004/0083823 in view of Janisch et al. U.S. Patent Application Publication 2019/0331541.
With respect to claims 1-2, 7, 13, 17-18, 20, and 22, Tokumoto teaches at least one bias magnet (permanent magnet 12) configured to produce at least one magnetic field (paragraph 40); magnetic sensors (magnetic sensors A1-A3 and B1-B3, paragraph 36) comprising a first magnetic sensor sensitive to changes in the at least one magnetic field induced by a first magnetic target (the output signals of the first magnetic sensors A1 and B1 are made into the periodic signals varying periodically according to the change [or the angular displacement] in the rotation angle of the input shaft 32 and the target gear 34 due to the corrugations of the outer circumference, paragraph 43), and a second magnetic sensor sensitive to changes in the at least one magnetic field induced by a second magnetic target (the output signals of the second magnetic sensors A2 and B2 are made into the periodic signals varying periodically according to the change in the rotation angle of the output shaft 33 and the target gear 35 due to the corrugations of the outer circumference and the third magnetic sensors A3 and B3 are made into the periodic signals varying periodically according to the change in the rotation angle of the output shaft 33 and the target gear 36 due to the corrugations of the outer circumference, paragraph 43); and a processing circuit (control unit 21 having an operation unit 21a) in communication with the first magnetic sensor and the second magnetic sensor, the processing circuit configured to: measure a rotation of the first magnetic target relative to the second magnetic target based on an output from the first magnetic sensor and an output from the second magnetic sensor; and generate torque information associated with an amount of torque applied to a shaft based on the measured rotation of the first magnetic target relative to the second magnetic target (a rotation angle detecting unit for detecting the respective rotation angles of the corresponding input and output shafts 32 and 33 based on the output signals of the magnetic sensors A1 to A3 and B1 to B3; the function of a torque detecting unit for detecting the steering torque to be applied to the steering member 1 based on the respective rotation angles detected by the rotation angle detector, paragraph 47).  Tokumoto also teaches a third magnetic sensor sensitive to changes in the at least one magnetic field induced by a third magnetic target (third magnetic sensors A3 and B3 construct a third sensor unit R for outputting a signal according to the rotation angle of the output shaft 33, paragraph 33), wherein the processing circuit is further configured to: detect a difference between measurements obtained from the first magnetic sensor and third magnetic sensor; and generate shaft rotation angle information associated with a rotation angle of the shaft based on the detected difference between measurements obtained from the first magnetic sensor and third magnetic sensor (paragraph 34).
But Tokumoto fails to teach wherein the processing circuit is configured to: calculated a first arctangent value based on an output from the first magnetic sensor; calculate a second arctangent value based on an output from the second magnetic sensor; and generate torque information associated with an amount of torque applied to a shaft based on the first and second arctangent values, as well as calculate a third arctangent value from the magnetic sensor, detect a difference between the first and third arctangent values, and generate shaft rotation angle information associated with the rotation angle of the shaft based on the detected difference between the first and third arctangent values.
Janisch teaches an inductive torque and angle sensor for steering wheel position sensing wherein a torque sensor 11 and a steering angle sensor 1, that include sensing coils of torque sensor 26 and steering angle sensor 27 being mounted on a PCB 3, detect the movement of sensing coils 2, 4, 5, 28 that are centrally located around a torsion beam 18 that is included into a steering column (paragraph 71, figure 15).  Janisch further teaches a multi-turn vernier cog wheel 32 that is drivable connected to the primary target wheel 16, in front of the primary target wheel 16, the secondary target wheel 17 is positioned attached to the input shaft 19 on the steering wheel side 35. The secondary target wheel 17 comprises the second pattern 23 of the torque sensor 11 and the multi-turn vernier sensor chips 34 that detects a metallic pattern 31 that is imposed on a multi-turn vernier sensor wheel 32 position (paragraphs 72-73).  Janisch also teaches using an arctangent algorithm to calculate torque from the sinusoidal response signals (paragraph 65, figure 9).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify processing circuit of Tokumoto to calculate the torque information by using arctangent values as taught in Janisch in order to provide an angle and torque sensor are combined therein that both sensors are built on the same printed circuit board and provide on inductive sensing technology that incorporates both the sensor integrated circuit (IC) and sensing coils on a stationary, non-moving PCB which greatly reduces the risk of failure (paragraph 25, Janisch).  
With respect to claims 3 and 4, Tokumoto teaches wherein the first magnetic target comprises a first toothed gear, and wherein the second magnetic target comprises a second toothed gear that has the same number of teeth as the first toothed gear (paragraphs 35 and 43).
With respect to claim 5, Tokumoto teaches wherein the first shaft portion is coupled to the second shaft portion via a torsion element (a torsion bar 31 disposed at the center of the steering shaft 3 and an input shaft 32 is connected to the output shaft 33 through the torsion bar, paragraph 30).
With respect to claim 6, Tokumoto teaches a torsion element (torsion bar 31) arranged to couple the first shaft portion to the second shaft portion the torsion element configured to twist by an amount that depends upon the amount of torque applied to the shaft (an input shaft 32 acting as a first rotary shaft and fixed on the input (upper) side of the torsion bar 31 and an output shaft 33 acting as a second rotary shaft and fixed on the output (lower) side of the torsion bar 31, paragraph 30).
With respect to claims 8, 9, 14, and 15, Tokumoto teaches the first magnetic target and the third (second) magnetic target, wherein the first magnetic target comprises a first toothed gear, and wherein the third (second) magnetic target comprises a third (second) toothed gear having a different number of teeth than the first toothed gear (paragraph 35).
With respect to claims 10, 12, and 21, Tokumoto teaches at least one bias magnet (permanent magnet 12) configured to produce at least one magnetic field (paragraph 40); a first magnetic sensor sensitive to changes in the at least one magnetic field induced by a first magnetic target (the output signals of the first magnetic sensors A1 and B1 are made into the periodic signals varying periodically according to the change [or the angular displacement] in the rotation angle of the input shaft 32 and the target gear 34 due to the corrugations of the outer circumference, paragraph 43); a second magnetic sensor sensitive to a second change in the magnetic field induced by a second magnetic target (the output signals of the second magnetic sensors A2 and B2 are made into the periodic signals varying periodically according to the change in the rotation angle of the output shaft 33 and the target gear 35 due to the corrugations of the outer circumference, paragraph 43); and a processing circuit (control unit 21 having an operation unit 21a) in communication with the first magnetic sensor and the second magnetic sensor, the processing circuit configured to: detect a difference between measurements obtained from the first magnetic sensor and the second magnetic sensor; and generate shaft rotation angle information associated with a rotation angle of a shaft based on the detected differences between measurements obtained from the first magnetic sensor and the second magnetic sensor (a rotation angle detecting unit for detecting the respective rotation angles of the corresponding input and output shafts 32 and 33 based on the output signals of the magnetic sensors A1 to A3 and B1 to B3; the function of a torque detecting unit for detecting the steering torque to be applied to the steering member 1 based on the respective rotation angles detected by the rotation angle detector, paragraph 47).
But Tokumoto fails to teach a multi turn magnetic sensor including a magnetic strip and a processing circuit that is configured to generate a turn count corresponding to more than one turn of the shaft based on an output of the multi turn magnetic sensor.
Janisch teaches an inductive torque and angle sensor for steering wheel position sensing wherein a torque sensor 11 and a steering angle sensor 1, that include sensing coils of torque sensor 26 and steering angle sensor 27 being mounted on a PCB 3, detect the movement of sensing coils 2, 4, 5, 28 that are centrally located around a torsion beam 18 that is included into a steering column (paragraph 71, figure 15).  Janisch further teaches a multi-turn vernier cog wheel 32 that is drivable connected to the primary target wheel 16, in front of the primary target wheel 16, the secondary target wheel 17 is positioned attached to the input shaft 19 on the steering wheel side 35. The secondary target wheel 17 comprises the second pattern 23 of the torque sensor 11 and the multi-turn vernier sensor chip 34 (interpreted as the claimed multi turn magnetic sensor/fourth magnetic sensor) that detects a metallic pattern 31 (interpreted as the claimed magnetic strip) that is imposed on a multi-turn vernier sensor wheel 32 position (paragraphs 72-73).  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic sensor system of Tokumoto to have a multi turn sensor including a magnetic strip in order to provide an angle and torque sensor are combined therein that both sensors are built on the same printed circuit board and provide on inductive sensing technology that incorporates both the sensor integrated circuit (IC) and sensing coils on a stationary, non-moving PCB which greatly reduces the risk of failure (paragraph 25, Janisch).
With respect to claim 11, Tokumoto teaches wherein the first magnetic sensor is a magnetoresistive sensor (paragraph 37).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856


/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/29/2021